Judgment affirmed, with costs. No opinion. Present — Finch, P. J., Merrell, O’Malley, Sherman and Townley, JJ.; Merrell, J., dissents on the ground that the directed verdict was contrary to the weight of the credible evidence, that the testimony of the plaintiff’s witness Klein was clear and reasonable and was unshaken upon cross-examination, whereas the testimony of the defendants’ witness Hollander was evasive and, in several instances, as to material matters, contained contradictions of the testimony which he had given in his examination before trial, and, therefore, he was unworthy of belief.